Citation Nr: 1040532	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a left hand and arm 
disability to include arthritis and impairment to the radius.    


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to May 1946, 
including combat service during World War II, and his decorations 
include the Purple Heart Medal. 

This appeal arises from rating decisions issued in February 2008 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.   

In November 2008, the Veteran requested a hearing before the 
Board.  A hearing was scheduled in August 2010 and the Veteran 
failed to report to the hearing without explanation.  
Accordingly, the Board will proceed as if the hearing request had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In the February 2008 rating decision, service connection was 
denied for chronic obstructive pulmonary disease.  In a November 
2008 statement, the Veteran filed a Notice of Disagreement, and 
in May 2009, the RO issued him a Statement of the Case.  The 
Veteran, however, did not perfect his appeal and this issue is 
not before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
arthritis of the left hand and wrist.  He contends that the 
arthritis of the left hand and wrist was caused by a stab wound 
in service.  Service connection is in effect for muscle injury to 
muscle group VIII on the left.  

Review of the record shows that the Veteran sustained a stab 
wound in combat while serving with the Marines in World War II.  
Service treatment records show that in July 1944, the Veteran 
sustained a laceration wound to the left arm after being stabbed 
by an enemy's sabre when the enemy jumped in the Veteran's 
foxhole.  The treatment records indicate that the Veteran had a 
laceration of the medial side of the left wrist.  X-ray 
examination revealed incomplete fracture of the head of the left 
radius and showed that the radius was cut halfway through.  It 
was noted that no tendons appeared to be cut.  The wound on the 
left wrist, 4 centimeters by 1.5 centimeters, was cleaned and 
dressed.       

An August 1944 notation in the service treatment records notes 
that x-ray examination of the left lower forearm revealed a small 
comminuted fracture extending halfway through the radius, 3 
centimeters above the wrist joint, lateral aspect.  There was a 
loss of soft tissue in that region.  Another notation indicates 
that the flexor carpi radialis tendon and the flexor tendon of 
the thumb of the left hand were involved.   

An October 1944 service treatment record notes that the Veteran 
had a healed laceration of the left wrist.  There was hyperthesia 
to pinprick over a portion of the distribution of the sensory 
branch of the radial nerves.  There was no evidence of secondary 
tendon repair.  The remainder of the examination was negative.  
X-ray examination revealed a periosteal proliferation of the 
volar surface of the radius.  The Veteran was transferred to 
convalescent leave in November 1944.  He was returned to duty in 
December 1944 and records indicate that he had good function of 
the left hand.  

A July 1949 x-ray examination report indicates that there was no 
definite evidence of a fracture of the left forearm but there was 
a nick-like deformity in the lower portion of the radius about 3 
centimeters above the articular surface.  It was noted that this 
deformity with some bone proliferation suggested an old 
incomplete healed fracture.  

The Veteran was afforded a VA examination in November 2007 to 
determine whether he had arthritis of the left arm and hand due 
to the wound in service.  The November 2007 VA examination report 
indicates that the examiner reported that the Veteran had 
Duputyren's Contracture of the left fourth digit that was 
associated with the Veteran's service-connected gunshot wound to 
the left forearm.  The examiner also concluded that the Veteran 
did not have arthritis of the left hand or forearm because the 
wound in service did not involve the joints of the left hand or 
forearm.  The examiner did not provide an opinion as to whether 
there is a current disability of the left radius due to the 
injury in service.  As noted above, the service treatment records 
show that the left radius was cut and fractured by the sabre 
wound.  In addition, it does not appear that x-ray examination of 
the left hand and forearm was conducted.  The examiner also did 
not provide a medical opinion as to whether the service-connected 
injury to muscle group VII on the left aggravates the arthritis 
or other disability of the left hand and forearm.  See 38 C.F.R. 
§ 3.310 (2010). 

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  Where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2.  

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  As such, the Board finds that 
additional development is necessary to determine whether the 
Veteran has a disability of the left radius in addition to 
arthritis of the left hand and forearm.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

The Board finds that another VA examination is warranted in order 
to obtain medical evidence as to whether the Veteran has a 
current disability of the left hand and forearm to include the 
left radius due to the sabre wound in service and whether the 
service-connected muscle injury to muscle group VIII on the left 
aggravates any current disability of the left hand and forearm.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After associating any pertinent, 
outstanding records with the claims folder, 
the RO should schedule the Veteran for a VA 
examination to determine the nature and 
etiology of a left hand and forearm 
disability, to include arthritis and any 
disability of the left radius.  The claims 
folder should be made available and reviewed 
by the examiner, and all necessary tests 
should be conducted.  

The examiner should report all current 
diagnoses pertinent to the left hand and 
forearm.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that any current disability of 
the left hand and forearm to include the left 
radius are caused by or related to the sabre 
wound in service.

The examiner should render an opinion as to 
whether it is at least as likely as not that 
any current left hand or forearm disability 
is caused or aggravated by the service-
connected muscle injury to muscle group VIII 
on the left.  If the examiner finds that the 
left hand or forearm disability is aggravated 
by a service-connected disability, the 
examiner should indicate the degree of 
disability due to the aggravation.  If the VA 
examiner determines that he or she is unable 
to provide the requested medical opinion 
without resorting to speculation, the 
examiner should indicate this in the report.  
The examiner should provide a rationale for 
all conclusions, which should be set forth in 
a legible report.

2.  Following completion of all indicated 
development, the RO should readjudicate the 
issue of entitlement to service connection 
for disability of the left hand and forearm 
on a direct and secondary basis.  If the 
benefit sought on appeal remains denied, the 
Veteran should be furnished with a fully 
responsive Supplemental Statement of the Case 
that includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the decision 
and afforded an applicable time to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

